The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-14, 16-22, 24-25 and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2017/0162637).
Regarding claims 1 and 16, Choi et al. teach in figure 6 and related text a display panel comprising:
A display panel comprising: 
a substrate 100 comprising a circular area (inner part of NA1, see figure 2) and in which a through hole TH is formed, a display area DA, and an intermediate area NA1, the intermediate area being between the circular area and the display area;
a display element 120 in the display area and comprising a pixel electrode 121, an opposite electrode 123, and an intermediate layer 122, the intermediate layer 122 being between the pixel electrode 121 and the opposite electrode 123; 
a multi-layered film between the substrate 100 and the pixel electrode 121 and comprising an organic insulating layer 108 and an inorganic layer 107 on (on a bottom surface of) the organic insulating layer; and
at least one groove formed in the multi-layered film in the intermediate area entirely surrounded by the display area (see figure 2), 
wherein the circular area and the intermediate area are non-display areas that do not comprise the display element 120, and 
wherein at least one organic material layer 112, which is included in the intermediate layer, comprises a plurality of portions being separated from each other by the at least one groove (as depicted in figure 6).

Choi et al. do not explicitly state an inorganic layer being on the organic insulating layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the inorganic layer on the organic insulating layer, in Choi et al.’s device, in order to provide better protection for the device.


Regarding claims 2 and 18, the combined device includes the inorganic layer comprises at least one of a metal layer or an inorganic insulating layer.

Regarding claim 3, Choi et al. teach in figure 6 and related text a pixel circuit comprising a thin film transistor T1 and a storage capacitor Cst, each being electrically connected to the display element.  Choi et al. do not teach that the inorganic layer comprises the same material as that of a contact metal layer connecting the pixel circuit to the thin film transistor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the inorganic layer comprises the same material as that of a contact metal layer connecting the pixel circuit to the thin film transistor, in prior art’s device in order to improve the contact resistance of the device.

Regarding claims 4 and 19, Choi et al. teach in figure 6 and related text that the at least one organic material layer comprises one or more selected from a hole transport layer, a hole injection layer, an electron injection layer, and an electron transport layer.

Regarding claim 5, Choi et al. teach in figure 6 and related text that the organic insulating layer has at least one opening adjacent to the groove, and in the combined device the inorganic layer directly contacts a lower layer under the organic insulating layer through the at least one opening. 

Regarding claim 6, Choi et al. teach in figure 6 and related text forming the at least one opening of the organic insulating layer comprises a first opening and a second opening (of adjacent pixel), the at least one groove (i.e. opening) being between the first opening and the second opening, and the inorganic layer directly contacts the lower layer through the first opening and the second opening.

Regarding claim 7, in the combined device, the lower layer comprises an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claims 10 and 28, Choi et al. teach in figure 8 and related text that the at least one groove comprises: a first hole defined in the inorganic layer; and a second hole or a recess defined in the organic insulating layer (see H1-H7).

Regarding claim 11, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer comprising an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claim 12, Choi et al. teach in figure 6 and related text that a bottom surface of the at least one groove is on a virtual surface between a top surface of the substrate and a top surface of the at least one lower insulating layer.

Regarding claims 13 and 30, Choi et al. teach in figure 6 and related text that the at least one lower insulating layer comprises an opening overlapping the at least one groove (since the opening and the groove are two parts of one opening).

Regarding claim 14, in the combined device, the multi-layered film further comprises at least one top insulating layer arranged on the organic insulating layer, the at least one top insulating layer comprising a hole overlapping the at least one groove (since said layers are alternatively deposited).

Regarding claim 16, Choi et al. teach in figure 6 and related text a thin film transistor T1 in the display area DA, wherein a portion of the organic insulating layer covering the thin film transistor T1.

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one groove to have an undercut shape in prior art’s device in order to improve the contact resistance of the device.

Regarding claim 20, Choi et al. teach in figure 1 and related text that the third region comprises an inorganic contact region adjacent to the at least one groove.

Regarding claims 21-22, Choi et al. teach in figure 6 and related text that the organic insulating layer has at least one opening in the intermediate area and adjacent to the at least one groove, and the inorganic layer defines the inorganic contact region by directly contacting a lower inorganic layer under the organic insulating layer through the at least one opening (since said layers are alternatively deposited), and
wherein the lower inorganic layer comprises an inorganic insulating layer.

Regarding claim 24, Choi et al. teach in figure 6 and related text that the at least one groove comprises a first groove and a second groove apart from each other, and the inorganic contact region is between the first groove and the second groove.

Regarding claim 25, Choi et al. teach in figure 6 and related text that the multi-layered film further comprises at least one top insulating layer on the inorganic layer (since said layers are alternatively deposited), and the at least one top insulating layer has a hole corresponding to the at least one groove.

Regarding claim 29, in the combined device, the multi-layered film comprises at least one lower insulating layer under the organic insulating layer, the at least one lower insulating layer including an inorganic insulating layer (since said layers are alternatively deposited).

Regarding claims 31 and 35, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the opposite electrode only in the light emitting region such that the opposite electrode is disconnected by the at least one groove, in prior art’s device in order to reduce the size of the device.

Regarding claims 32 and 36, Choi et al. teach in teach in figure 6 and related text that the at least one groove comprises two adjacent grooves (in adjacent pixel), and a partition wall (the area adjacent to the groove) is located between two adjacent grooves.

Regarding claims 33 and 37, Choi et al. teach in teach in figure 6 and related text that a portion of the at least one organic material layer is disposed on a bottom surface of the at least one groove.

Regarding claims 34 and 38, Choi et al. teach in figure 6 and related text that an encapsulation layer 55 comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer (since encapsulation layer comprising alternatively layers of organic and inorganic materials), wherein a portion of the at least one organic encapsulation layer 133 fills the at least one groove.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to display devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/30/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800